United States Court of Appeals
                     For the First Circuit

No. 17-1174


                         SCOTT SAUNDERS,

                      Plaintiff, Appellant,

                               v.

                          TOWN OF HULL,

                      Defendant, Appellee,

                      RICHARD K. BILLINGS,

                           Defendant.


                          ERRATA SHEET

     The opinion of this Court, issued on October 27, 2017, is
amended as follows:

     On the cover sheet, "2018" is replaced with "2017".

     On page 4, line 6, "Brother" is replaced with "Brotherhood".

     On page 11, line 7, "to" is added after "respect".